Title: From Thomas Jefferson to James Walker, 6 August 1807
From: Jefferson, Thomas
To: Walker, James


                        
                            Sir
                            
                            Monticello Aug. 6. 07.
                        
                        My mill stones have been arrived some time, and the wall and roof of the toll-mill house are finished. every
                            thing therefore waits for you, & as the season is approaching when they will be wanting, & custom begins now to
                            thicken I hope you will come immediately. I shall recieve 100. D. for you by Saturday’s post, which will be ready when you
                            come. hoping to see you immediately, I salute you with my best wishes.
                        
                            Th: Jefferson
                            
                        
                    